[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            MAY 18, 2007
                             No. 06-13715                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 05-02816-CV-TWT-1

DEBORAH TANNER,

                                                      Plaintiff-Appellant,

                                  versus

WARREN NEAL,
LOU ALDER,
SERGEANT BENITES,
SHIRLIN MAHMOODZADEH,
SUSIE LATHAM, et al.,

                                                       Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                            (May 18, 2007)

Before DUBINA, BLACK and CARNES, Circuit Judges.

PER CURIAM:
      Georgia prisoner Deborah Tanner appeals the sua sponte dismissal without

prejudice of her 42 U.S.C. § 1983 action for failure to file an amended complaint in

compliance with the district court’s order.

      The district court did not abuse its discretion in finding that Tanner failed to

comply with its order and in ordering dismissal of her action without prejudice.

See Dynes v. Army Air Force Exch. Serv., 720 F.2d 1495, 1499 (11th Cir. 1983)

(stating we review dismissals without prejudice for abuse of discretion). A district

court may sua sponte dismiss a plaintiff’s action for failure to comply with the

rules or any order of the court. See Fed. R. Civ. P. 41(b). Tanner failed to follow

the district court’s instructions on how to amend her complaint in order to comply

with Fed. R. Civ. P. 8. A pleading should contain “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

Tanner’s amended complaint does not consist of simple statements connecting

each claimed wrong with an identifiable defendant. It remains in excess of 150

pages with the same unnecessary exhibits. Although the district court’s order

provided a standard form, a clear description of what her complaint should contain,

and page and exhibit limitations, the overall form and content of Tanner’s amended

complaint show that she did not comply with the district court’s order after being

warned of the consequences. Although courts liberally construe pro se pleadings,



                                           2
the litigant is still required to conform to procedural rules, and the court is not

required rewrite a deficient pleading. See GJR Investments, Inc. v. County of

Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998). Tanner’s argument that lack of

knowledge and access to procedural rules justify her noncompliance fails because

the court provided her with an explanation of the rules within its order.

      AFFIRMED .




                                            3